Appeal by the defendant from two amended sentences of the County Court, Suffolk County (Pitts, J.), both imposed February 1, 1994, revoking the sentences of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing sentences of imprisonment upon his previous convictions of attempted burglary *407in the second degree and attempted robbery in the second degree.
Ordered that the amended sentences are affirmed.
The defendant’s contention that the court improperly resentenced him on the violations of probation because it lacked an updated presentence report is unpreserved for appellate review (CPL 470.05 [2]; People v Callahan, 80 NY2d 273, 281; People v Lucci, 193 AD2d 623). Moreover, the defendant’s waiver of his right to appeal, executed at the proceeding conducted on October 27, 1993, precludes him from arguing on appeal that the amended sentences which the court imposed are excessive (see, People v Seaberg, 74 NY2d 1). Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.